DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2020 has been entered.

Allowable Subject Matter
Claims 1-3, 5-8, 21-23, and 25-34 are allowed.

The following is an examiner’s statement of reasons for allowance:  The independent claims of Applicant’s invention recite a system and method of receiving a markup language document from a web server via a network interface, the markup language document corresponding to a web page; parsing the markup language document into original blocks by a processor, each of the original blocks comprising code representing a respective portion of original content of the web page, each respective portion of the original content configured to be displayed; ranking the original blocks by assigning respective values to the original blocks based on an amount of a type of information that is contained in each of the original blocks; (including evaluating the original blocks using a text-recognition technique to from claim 31), (changing the value of a designated original block based on content represented by the designated original block being requested more than a predetermined number of times, from claims 1 and 21); creating a plurality of replacement blocks by the processor, each replacement block of the plurality of replacement blocks corresponding to a respective one of the original blocks, the plurality of replacement blocks including less information than a plurality of respective original blocks to which the plurality of replacement blocks correspond, each of the plurality of replacement blocks comprising code representing substituted content of the web page, the substituted content configured to be displayed in lieu of the portion of the original content represented by the corresponding original block, building a modified markup language document that includes some of the original blocks and one or more of the replacement blocks based at least in part on each original block that is included in the modified markup language document having a rank that is greater than a predetermined threshold and further based at least in part on each replacement block that is included in the modified markup language document corresponding to a respective original block having a rank that is less than or equal to the predetermined threshold; and sending the modified markup language document in lieu of an entirety of the original content of the requested web page to a wireless device via the network interface for rendering by the wireless device.

Macgillivray (U.S. Pub No. 2017/0228789) teaches receiving a markup language document from a web server via a network interface, the markup language document corresponding to a web page, parsing the markup language document into blocks by a processor, each of the blocks comprising code representing a respective portion of original content of the web page, each respective portion of the original content configured to be displayed, the blocks including a specified block comprising code that is configured to produce an image when rendered, creating one or more replacement blocks by the processor, each of the one or more replacement blocks corresponding to a respective one of the blocks, the one or more replacement blocks including less information than the one or more respective blocks to which the one or more replacement blocks correspond, each of the one or more replacement blocks comprising code representing substituted content of the web page, the substituted content configured to be displayed in lieu of the portion of the original content represented by the corresponding blocky the one or more replacement blocks comprising a specified replacement block that corresponds to the specified block, the specified replacement block comprising code that is configured to produce designated substitute content that does not include content of the image when rendered, building a modified markup language document that includes some of the blocks and at least one of the one or more replacement blocks, and reducing the amount of the bandwidth consumed to transmit the data over-the-air to the wireless device by sending the modified markup language document in lieu of an entirety of the original content of the requested web page to the wireless device via the network interface for rendering by the wireless device.  Macgillivray, however, does not teach each and every limitation recited in the independent claims.

Lloyd (U.S. Pub No. 2012/0192080) teaches removing or replacing items in a requested page that exceed a predefined size.  Lloyd, however, does not cure each and every deficiency of Macgillivray, and the combination of Lloyd and Macgillivray do not teach each and every limitation recited in the independent claims.

There is no prior art of record that teaches ranking the original blocks based on an amount of a type of information contained within the blocks, changing the value of an original block based on the content within the block being requested more than a predetermined number of times, and using that ranking to determine whether the original block should be replaced with a replacement block in a modified markup language document.  There is also no prior art of record that teaches ranking the original blocks based on an amount of a type of information contained within the blocks, including evaluating the original blocks using a text recognition technique to determine values of the blocks, and using that ranking to determine whether the original block should be replaced with a replacement block in a modified markup language document.  There is no prior art that teaches each and every limitation of the invention as a whole in combination with one another.  Therefore, Examiner finds the independent claims to be allowable over the prior art of record.

The claims overcome 35 U.S.C. 101 since the claims are not directed to an abstract idea as the claims include limitations that are indicative of integration into a practical application (Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL BEKERMAN whose telephone number is (571)272-3256.  The examiner can normally be reached on 9PM-3PM EST M, T, TH, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL BEKERMAN/Primary Examiner, Art Unit 3621